EXHIBIT 10.2

 

AMCON DISTRIBUTING COMPANY

2007 OMNIBUS INCENTIVE PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

Date of Grant:

 

Number of Shares to Which Option Relates:

 

Option Exercise Price per Share:

(Representing 100% of the Fair Market Value on the Date of Grant)

 

This Agreement dated             , 20    , is made by and between AMCON
Distributing Company, a Delaware corporation (the “Company”), and
                       (the “Optionee”).

 

RECITALS:

 

A. Effective April 17, 2007, the Company’s stockholders approved the AMCON
Distributing Company 2007 Omnibus Incentive Plan (the “Plan”) pursuant to which
the Company may, from time to time, grant options to key employees and
non-employee directors of the Company to purchase shares of the Company’s common
stock.

 

B.  The Optionee is an employee of the Company and the Company desires to grant
to the Optionee an incentive stock option to purchase shares of the Company’s
common stock on the terms and conditions reflected in this Option Agreement, the
Plan and as otherwise established by the Committee.

 

AGREEMENT:

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

 

1.  Incorporation of Plan.  All provisions of this Option Agreement and the
rights of the Optionee are subject in all respects to the provisions of the Plan
and the powers of the Committee therein provided.  Capitalized terms used in
this Option Agreement but not defined will have the meaning set forth in the
Plan.

 

2.  Grant of Incentive Stock Option.  As of the Date of Grant identified above,
the Company grants the Optionee, subject to this Agreement and the Plan, the
right, privilege and option (the “Option”) to purchase, in one or more
exercises, all or any part of that number of Shares of Stock identified above
opposite the heading “Number of Shares to Which Option Relates” (the “Option
Shares”), at the per Share price specified above opposite the heading “Option
Exercise Price per Share”.  This Option is intended to qualify as an “incentive
stock option” within the meaning of Section 422 of the Code, and shall be so
construed; provided, however, that nothing in this Agreement shall be
interpreted as a representation, guarantee or other undertaking on the part of
the Company that this Option is or will be determined to be an “incentive stock
option” within such section or any other section of the Code.

 

3.  Consideration to the Company.  In consideration of the granting of this
Option by the Company, the Optionee agrees to render faithful and efficient
services as an employee of the Company.  Nothing in this Agreement or in the
Plan will confer upon the Optionee any right to continue as an employee of the
Company or will interfere with or restrict in any way the rights of the Company,
which are hereby expressly reserved, to terminate the Optionee’s employment with
the Company at any time for any reason whatsoever, with or without cause.

 

--------------------------------------------------------------------------------


 

4.  Exercisability of Option.  During the Optionee’s lifetime, this Option may
be exercised only by the Optionee.  This Option, except as specifically provided
elsewhere under the terms of the Plan, shall vest and become exercisable as
follows:

 

Years Elapsed from Date of Grant

 

Percentage Exercisable

 

1 Year

 

20%

 

2 Years

 

40%

 

3 Years

 

60%

 

4 Years

 

80%

 

5 Years or More

 

100%

 

 

For purposes of this Section 4, a year shall mean a period of 365 days (or 366
days in the event of a leap year).  Notwithstanding the above Option vesting
schedule, this Option will become fully exercisable upon the Optionee’s death or
Disability provided the Option has not otherwise expired, been cancelled or
terminated.

 

5.  Method of Exercise.  Provided this Option has not expired, been terminated
or cancelled in accordance with the terms of the Plan, the portion of this
Option which is otherwise exercisable pursuant to Section 4 may be exercised in
whole or in part, from time to time by delivery to the Company or its designee a
written notice which will:

 

(a)          set forth the number of Shares with respect to which the Option is
to be exercised;

 

(b)         if the person exercising this Option is not the Optionee, be
accompanied by satisfactory evidence of such person’s right to exercise this
Option; and

 

(c)          be accompanied by payment in full of the Option Exercise Price in
the form of cash, or a certified bank check made payable to the order of the
Company or any other means allowable under the Plan which the Company in its
sole discretion determines will provide legal consideration for the Shares.

 

6.  Expiration of Option.  Unless terminated earlier in accordance with the
terms of this Option Agreement or the Plan, the Option granted herein will
expire at 5:00 P.M., Central Time, on the 10th Anniversary of the Date of Grant
(the “Expiration Date”).  If the Expiration Date is a day on which the Company
is not open for business, then the Option granted herein will expire, unless
earlier terminated in accordance with the terms of this Option Agreement or the
Plan, at 5:00 P.M., Central Time, on the first business day before such
Expiration Date.

 

7.  Effect of Separation from Service.  If the Optionee ceases to be an employee
of the Company for any reason, including cessation by death or Disability, the
effect of such termination of employment on all or any portion of this Option is
as provided below.  Notwithstanding anything below to the contrary, in no event
may the Option be exercised after the Expiration Date.

 

(a)          If the Optionee’s employment is terminated for Cause, the Option
will immediately be forfeited as of the time of such termination.

 

(b)         If the Optionee ceases to be an employee of the Company due to the
Optionee’s resignation or termination of employment by the Company not for
Cause, the portion of this Option which was otherwise exercisable pursuant to
Section 4 on the date of such termination of employment may be exercised by the
Optionee at any time prior to 5:00 P.M., Central Time, on the ninetieth (90th)
calendar day following the effective date of the Optionee’s termination of
employment.  If such ninetieth (90th) day is not a business day, then the Option
will expire at 5:00 P.M., Central Time, on the first business day immediately
following such ninetieth (90th) day.

 

(c)          If the Optionee ceases to be an employee of the Company due to the
Optionee’s death or Disability, the Option may be exercised by the Optionee at
any time prior to 5:00 P.M., Central Time, on the 365th calendar day following
the effective date of the Optionee’s termination of employment.  If such 365th
day is not a business day, then the Option will expire at 5:00 P.M., Central
Time, on the first business day immediately following such 365th day.

 

8.  Notices.  Any notice to be given under the terms of this Agreement to the
Company will be addressed to the Secretary of the Company at AMCON Distributing
Company, 7405 Irvington Road, Omaha, Nebraska 68122, and any notice to be given
to the

 

--------------------------------------------------------------------------------


 

Optionee will be addressed to him or her at the address given beneath his or her
signature hereto.  By a notice given pursuant to this Section 8, either party
may hereafter designate a different address for notices to be given to him or
her.  Any notice which is required to be given to the Optionee will, if the
Optionee is then deceased, be given to the Optionee’s personal representative if
such representative has previously informed the Company of his or her status and
address by written notice under this Section 8.  Any notice will be deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

 

9.  Nontransferability.  Except as otherwise provided in this Agreement or in
the Plan, the Option and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to execution, attachment, or
similar process.  Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the Option, or of any right or privilege conferred hereby,
or upon the levy of any attachment or similar process upon the rights and
privileges conferred hereby, contrary to the provisions hereby, this Option and
the rights and privileges conferred hereby will immediately become null and
void.

 

10.  Status of Optionee.  The Optionee shall not be deemed a stockholder of the
Company with respect to any of the Shares subject to this Option, except for
those Shares that have been purchased and issued to him or her.  The Company
shall not be required to issue or transfer any certificates for Shares purchased
upon exercise of this Option until all applicable requirements of law have been
complied with and, if applicable, such Shares shall have been duly listed on any
securities exchange on which the Shares may then be listed.

 

11.  Notice of Disqualifying Disposition.  In order to enable the Company to
avail itself of any income tax deduction to which it may be entitled, the
Optionee shall notify the Company of his or her intent to dispose of any of the
Shares purchased pursuant to this Option within two (2) years from the Date of
Grant and one (1) year from the date of exercise of the Option.  Promptly after
such disposition the Optionee shall notify the Company of the number of shares
of Stock disposed of, the dates of acquisition and disposition of such shares,
and the consideration, if any, received on such disposition.

 

12.  Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

13.  Amendment.  This Agreement may be amended only by a writing executed by the
parties hereto which specifically states that it is amending this Agreement.

 

14.  Investment Intent.

 

(a)  This Agreement is granted to, and the shares issuable upon exercise of this
Option will be issued to the Optionee, in reliance on the exemption from
registration provided in Section 4(2) of the Securities Act and Regulation D
promulgated thereunder.  Any stock certificates issued upon exercise of this
Option may bear the following legend and stop transfer instructions may be given
to the transfer agent for the Company’s common stock that are consistent with
such legend:

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”), or any state securities laws. 
These shares have been acquired for investment and not with a view to
distribution or resale, and may not be sold, pledged, hypothecated, donated or
otherwise transferred, whether or not for consideration, without an effective
registration statement under the Act, and any applicable state securities laws,
or an opinion of counsel satisfactory to the Corporation that such registration
is not required with respect to the proposed disposition thereof and that such
disposition will not cause the loss of the exemption upon which the Corporation
relied in selling such shares to the original purchaser.

 

(b)  The Company may, but in no event shall be required to, bear any expenses of
complying with the 1933 Act, other applicable securities laws or the rules and
regulations of any national securities exchange or other regulatory authority in
connection with the registration, qualification, or transfer, as the case may
be, of this Option or any Common Stock acquired upon the exercise thereof. The
foregoing restrictions on the transfer of the Common Stock will be inoperative
if (i) the Company has been furnished with an opinion of counsel, satisfactory
to it, stating that the transfer will not involve any violation of the
Securities Act and other applicable securities laws or (ii) the Common Stock has
been duly registered in compliance with the Securities Act and other applicable
securities laws.

 

--------------------------------------------------------------------------------


 

15.  Governing Law.  The laws of the State of Delaware will govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

16.  Binding Effect.  Except as expressly stated herein to the contrary, this
Agreement will be binding upon and inure to the benefit of the respective heirs,
legal representatives, successors and assigns of the parties hereto.

 

This Agreement has been executed and delivered by the parties hereto.

 

 

The Company:

 

The Optionee:

 

 

 

AMCON Distributing Company

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

Address of the Optionee:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF AWARDS

 

In April 2010, the following stock option awards were made to key personnel of
AMCON Distributing Company utilizing the foregoing form of Incentive Stock
Option Agreement, which awards are summarized below.  In the event that any
future awards are made utilizing the foregoing form of Incentive Stock Option
Agreement, AMCON Distributing Company undertakes to provide disclosure
concerning such awards to the extent that it is required to do so under the
Securities Exchange Act of 1934, or the rules and regulations there under.

 

Name

 

Shares
Granted (1)

 

Clem O’ Donnell

 

500

 

Chuck Schmaderer

 

500

 

Dennis Herweyer

 

500

 

Glenn Berger

 

500

 

Rick Vance

 

500

 

Bill Bailey

 

500

 

Chuck Fosnaugh

 

500

 

Dan Johnson

 

500

 

Dave Clem

 

500

 

John Job

 

500

 

Clifford Ginn

 

500

 

Mark Parette

 

500

 

 

--------------------------------------------------------------------------------

(1)   Shares were granted on April 27, 2010 and vest 20% annually on April 27,
2011 through April 27, 2015.

 

--------------------------------------------------------------------------------